Case 2:19-cv-03212-SVW-GJS Document 1-8 Filed 04/24/19 Page 1 of 3 Page ID #:68




                         EXHIBIT “8”
          Case 2:19-cv-03212-SVW-GJS Document 1-8 Filed 04/24/19 Page 2 of 3 Page ID #:69
  HOLLY L. WOLCOTT                            City of Los Angeles                             OFFICE OF THE
       CITY CLERK                                     CALIFORNIA                               CITY CLERK
        ______
 SHANNON D. HOPPES                                                               Council and Public Services Division
    EXECUTIVE OFFICER                                                                  200 N. SPRING STREET, ROOM 395
                                                                                           LOS ANGELES, CA 90012
                                                                                    GENERAL INFORMATION - (213) 978-1133
                                                                                              FAX: (213) 978-1040
                                                                                                    ______
When making inquiries relative to                    ERIC GARCETTI
                                                                                             PATRICE Y. LATTIMORE
this matter, please refer to the                         MAYOR
                                                                                                DIVISION MANAGER
Council File No.: 18-0896
                                                                                                CLERK.LACITY.ORG


              OFFICIAL ACTION OF THE LOS ANGELES CITY COUNCIL
February 13, 2019

Council File No.:                   18-0896
Council Meeting Date:               February 12, 2019
Agenda Item No.:                    4
Agenda Description:                 BUDGET AND FINANCE COMMITTEE REPORT and ORDINANCE FIRST
                                    CONSIDERATION relative to amending the Los Angeles Administrative
                                    Code to require City contractors and prospective City contractors to disclose
                                    all contracts with or sponsorship of the National Rifle Association.




Council Action:                     BUDGET AND FINANCE COMMITTEE REPORT AND ORDINANCE FIRST
                                    CONSIDERATION - ADOPTED



Council Vote:
      YES        BLUMENFIELD                ABSENT   HUIZAR                  YES      PRICE
      YES        BONIN                      YES      KORETZ                  YES      RODRIGUEZ
      YES        BUSCAINO                   YES      KREKORIAN               YES      RYU
      YES        CEDILLO                    YES      MARTINEZ                YES      SMITH
      YES        HARRIS-DAWSON              YES      O'FARRELL               YES      WESSON




HOLLY L. WOLCOTT
CITY CLERK

 Pursuant to Charter/Los Angeles Administrative Code Section(s): 250

 FILE SENT TO MAYOR:                                      02/13/2019

 LAST DAY FOR MAYOR TO ACT:                               02/25/2019




                 APPROVED                 *DISAPPROVED                   *VETO




                                                                           02/18/2019
       Mayor                                                             DATE SIGNED


                             AN EQUAL EMPLOYMENT OPPORTUNITY - AFFIRMATIVE ACTION EMPLOYER
   Case 2:19-cv-03212-SVW-GJS Document 1-8 Filed 04/24/19 Page 3 of 3 Page ID #:70



Adopted Report(s)



Title                                                                     Date
Final Ordinance No. 186000                                                04/01/2019
Report from Budget and Finance Committee                                  02/04/2019
